DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al. (2012/0199129) in view of Lucas (2017/0350420), Bessho (2016/0138608) and Teramoto (10,125,791).
Kenyon discloses a power head, inherently capable of use for a vacuum cleaner, comprising a housing including an upper wall (30), lower wall (20), radial outer sidewall (not numbered) and a volute defining a volute chamber (70), the lower and upper walls defining an impeller chamber (housing impeller 60), portions of the upper, lower and sidewall define a flow passage (70(1) and 72) from the impeller chamber to the volute chamber, a motor (40) mounted on the upper wall, and an impeller (60), wherein the volute is disposed radially outward of the flow passage with a lower wall (clearly shown in nearly identical manner to the substantially constant height (channel between outer radial end of the impeller and the outer wall 23 is shown to be very close to constant height, thus reading on the “substantially constant height”).  However, Kenyon fails to disclose that a width of the 
    PNG
    media_image1.png
    371
    264
    media_image1.png
    Greyscale
vertical portion is greater than the substantially constant height.  Both Lucas and Bessho both disclose similar airflow producing devices, also having a central impeller (turbine portion 24 of Lucas equivalent function and structure to impeller) with radially extending channels and external volute chambers, and both teaching that the configuration of the volute chamber is designed to reduce noise (title of Lucas) and improve efficiency (paragraphs 8-9), with both teaching a flow passage between the impeller and the volute chamber, the flow passage having a horizontal portion with a constant height and a vertical portion 
    PNG
    media_image2.png
    406
    303
    media_image2.png
    Greyscale
connecting the horizontal portion to the volute chamber, with at least a portion of the flow path having a vertical portion with a width greater than the height of the horizontal portion.  Further, the current application does not have any specific disclosure relating to the claimed relative dimensions, such that there is not understood to be any criticality to the relative dimensions as newly claimed, making the claimed relative dimensions a matter of design choice.  Therefore, it 
Regarding the previously added limitation incorporated into claim 13, previously examined as claim 18, Kenyon discloses a majority of the volute chamber on an opposite side of a plane defined by the base (closer to the motor) of the impeller, and Kenyon further discloses that the internal section of the volute chamber housing that is located adjacent to the stator core (45) of the motor will function to cool the stator due to the air flowing through the volute (paragraph 104).  However, Kenyon fails to disclose that the entire volute chamber is on the opposite side of a plane from the impeller.  Teramoto discloses a similar power head, also having an impeller housing, motor and volute chamber and teaches that the volute housing may be located on an opposite side of a plane defined by the base of the impeller, which will 
Further regarding the new limitations added to claim 13 (on 14 October 2021), Kenyon further discloses a radial inner sidewall (36 and 36 in Fig. 4) that joins the upper wall at a radial outer edge of the upper wall and extends vertically from the upper wall to define (one side of) the vertical portion of the flow passage.  The new limitation that the motor is spaced radially inward from the volute radial inner sidewall may have multiple interpretations, including (a) the “sidewall” of Kenyon is considered to be defined only by thicker portion 36 with the thinner “downward section” 36(1) being a separate component, wherein the motor is clearly spaced radially inward from portion 36, (b) the “sidewall” of Kenyon is defined as the innermost surface of the wall defining the vertical portion of the flow passage, wherein the a portion (insulators 47(1) and windings 46 above and below the stator core 45) of the motor is spaced radially inward from the sidewall (the limitation does not require the entire motor to be radially spaced inward from the sidewall) or (d) requiring the entire motor to be spaced radially inwardly from the entire structure forming the sidewall, in which case Kenyon does not disclose this structure.  However, Teramoto discloses the similar power head discussed supra, also providing a cooling function for the motor via the airflow passing through the volute, but Teramoto teaching that an additional stator housing (14, 14A-C) that encloses the motor structure, contacts the stator to draw heat therefrom, and provides substantially larger contact surfaces exposed to the airflow passing through the volute, to provide greater cooling effects than would be possible in the configuration of Kenyon (due to substantially smaller contact area of the stator with the wall being cooled by the airflow as well as substantially smaller volume of the sidewall having less material to draw and dissipate the heat from the stator than the substantially larger volume of the stator housing of Teramoto.  Teramoto also discloses that the stator housing will function to provide a connection between the volute housing and stator housing of different materials that will substantially prevent vibration of the stator from passing into the volute housing.  Therefore, when the limitation is interpreted as option (d), it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar stator housing to the volute assembly of Kenyon, to further improve cooling effects and also reduce vibration, as taught by Teramoto, which will effectively space the motor (defined by the stator, insulators, windings and shaft) 
Regarding claim 14, each of Kenyon Lucas and Bessho further discloses a volute chamber inlet (72 of Kenyon, at W dimension for Lucas and Bessho shown above) from which the air flows from the flow passage into the volute chamber along a radial inward portion of the volute chamber and is directed radially outward therefrom.  
Regarding claim 17, each of the volute configurations disclosed by Kenyon, Lucas and Bessho is disclosed to increase in cross-section as the volute chamber extends toward the volute outlet, as commonly formed in the art and Bessho further discloses that the cross-sectional area is circular, such that one of ordinary skill would further optionally provide the volute with a similar shape as the prior art, being the most common cross-sectional shape for a volute in the art and also providing reduced drag due to the smooth and consistent internal walls.   
Regarding claim 19, the sidewall of Kenyon further includes a lip (23) extending vertically beyond the volute lower wall, which may also be incorporated into the volute casing disclosed by Lucas and Bessho as desired to adjust location of the volute in an axial direction relative to the impeller as desired to adapt to specific design requirements. 
Regarding claim 20, the housing lower wall of each of Kenyon, Lucas and Bessho all clearly join the radially outer sidewall along a rounded segment (clearly shown to be rounded in Figs. 3-4 of Kenyon, Fig. 1 of Lucas and Fig. 3 of Bessho). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al. (2012/0199129) in view of Lucas (2017/0350420), Bessho (2016/0138608) and Teramoto (10,125,791) as applied to claim 13 and further in view of Lyons (2006/0099072).
Kenyon discloses the power head as discussed supra, having upper and lower shells (30 and 20, respectively, the orientation of Kenyon being inverted from the applicant’s configuration), but fails to disclose what material the shells are made from.  Lyons discloses a similar power head, also having a split shell design, impeller housing and volute chamber and teaches that the shells may be formed from metal or injection molded plastic (paragraph 25), which are both well-known materials that have desirable properties including durability, ease of manufacture, low cost, heat resistance and being readily available.  Therefore, it would have been obvious to one of ordinary skill in the art to form the shells of Kenyon from similar materials, particularly injection molded plastic, having several desirable properties, being moldable to nearly any shape/design needed and also being very commonly applied in the art for motor/blower housings.  
Regarding the new limitations of claim 15, it would have been obvious to provide the volute of Kenyon with a circular cross-sectional area, as discussed supra for claim 17, which would obviously provide at least a portion of the upper (20) and lower (30) shells, which meet within the volute chamber and are clearly shown to form the walls of the volute, with at least partial circle or arc segments to form said circular cross-section, in a similar manner shown by Bessho.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al. (2012/0199129) in view of Lucas (2017/0350420), Bessho (2016/0138608) and Teramoto (10,125,791) as applied to claim 13 and further in view of Myers (8,082,624).
The combination of Kenyon, Lucas, Bessho and Teramoto provides the powerhead as discussed supra, but all fails to disclose any specific airflow volume capabilities.  Myers discloses a vacuum cleaner, also having a powerhead with a volute and teaches that the airflow of the powerhead is between 70-150 cubic feet per minute (Col. 4, lines 29-30), thus teaching a desired range for a powerhead when used in a vacuum cleaner.  Therefore, it further would have been obvious to configure the powerhead of Kenyon in view of Lucas and Bessho to produce an airflow in the range disclosed by Myers to allow for use with a suction motor (motor size, motor speed or power to motor, impeller design and size and airflow channel sizes all affecting airflow volume of the powerhead, and obvious to one of ordinary skill in the art to vary to optimize operation for particular applications).    

Claims 1-4, 6-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cortes Ruiz et al. (8,997,308; to be referred to hereinafter as “CR”) in view of Kenyon et al. (2012/0199129), Lucas (2017/0350420), Bessho (2016/0138608) and Teramoto (10,125,791).
CR discloses a vacuum cleaner having a canister (13), power head (21/22) including a split housing with upper and lower walls (shown above impeller, cut off in lower right side of 
Regarding the previously added limitation incorporated into claim 1, previously examined as claim 18, Kenyon discloses a majority of the volute chamber on an opposite side of a plane defined by the base (closer to the motor) of the impeller, and Kenyon further discloses that the internal section of the volute chamber housing that is located adjacent to the stator core (45) of the motor will function to cool the stator due to the air flowing through the volute (paragraph 104).  However, Kenyon fails to disclose that the entire volute chamber is on the opposite side of a plane from the impeller.  Teramoto discloses a similar power head, also having an impeller housing, motor and volute chamber and teaches that the volute housing may be located on an opposite side of a plane defined by the base of the impeller, which will increase effectiveness of cooling of the motor, similar to Kenyon, and also reduce vibration duet to the increased contact 
Regarding the additional new limitations added to claim 1 (on 14 October 2021), the limitations have been addressed in paragraph 6 above. 
Regarding claim 2, the vacuum of CR also having a filter (16) depending from the housing lower wall into the collection chamber (within 13) to filter debris.
Regarding claim 3, the vacuum of CR further defining an inlet in both the canister (inlet 36) and power head (inlet 24), as well as Kenyon, with the impeller producing the claimed airflow therethrough.  
Regarding claims 4, 6, 7 and 11, the claims correspond to claims 14, 19, 20 and 17, respectively, and have been addressed above as to how the structure of Kenyon reads on the claimed structure.  
Regarding claim 8, Kenyon further discloses that the housing includes an upper shell (30) and lower shell (20) joined together such that both shells define the flow passage.  
Regarding claim 12, the structure disclosed by each of Kenyon, Lucas and Bessho further read on the radial outer edge of the upper wall joining a radially inner sidewall of the volute, also defining the flow passage in the same manner disclosed/shown in the current application.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cortes Ruiz et al. (8,997,308; “CR”) in view of Kenyon et al. (2012/0199129) , Lucas (2017/0350420), Bessho (2016/0138608) and Teramoto (10,125,791) as applied to claims 1 and 8 and further in view of Sensel (2010/0040461), Bessho (2016/0138608) and Crites et al. (5,443,362). 
The combination of CR and Kenyon provides the housing having upper and lower shells defining the flow passage with the lower wall joining the sidewall at a rounded corner segment, as discussed supra, but Kenyon fails to disclose the shells meeting at the rounded segment to each form curved segment portions of the rounded segment.   Each of Sensel, Bessho and Crites disclose similar power heads, also having split housings and volute casings, and all having the portions of the housing meet at a location that is aligned with the driving portion of the impeller, which has been found to be the most common location in the art for similarly designed blowers, understood to provide direct access to the impeller for inspection, maintenance, repair and/or replacement and also allow for different configurations of the impeller housing and/or volute housing to be interchangeable due to the separation between the two (for adapting the blower for different applications).  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar design to the Sensel, Bessho and Crites prior art references, representing a large number of similar pumps with the housing split along a plane intersecting the impeller, to provide the similar advantages of easy access to .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cortes Ruiz et al. (8,997,308; “CR”) in view of Kenyon et al. (2012/0199129) , Lucas (2017/0350420), Bessho (2016/0138608) and Teramoto (10,125,791) as applied to claims 1 and 8 and further in view of Lyons (2006/0099072).
As discussed supra relative to claim 15, in view of the teachings of Lyons, it would have been obvious to one of ordinary skill in the art to form the shells of Kenyon from similar materials, particularly injection molded plastic, having several desirable properties, being .  

Response to Arguments
Applicant’s arguments, see pages 10-11 of Remarks, filed 14 October 2021, with respect to the objection to the drawings and rejection under 35 U.S.C. 112 have been fully considered and are persuasive.  The objection to the drawings and rejection under 35 U.S.C. 112 have been withdrawn. 
Applicant’s arguments, see Remarks, filed 14 October 2021, with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.  The applicant argues that the amendment defining the motor being spaced radially from the volute radial inner sidewall is not disclosed or made obvious by the prior art has been addressed in the rejections above (paragraph 6), with the structure of Kenyon being considered to read on the new limitation and Teramoto making obvious further modifications to Kenyon to read on an alternative interpretation of the new limitation.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Konishi et al. 9,074,604), Lucas (2017/0350420), Lavasser et al. (6,987,338), Childe et al. (7,834,501) disclose power heads having similar structure as the applicant’s claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        30 December 2021